Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vincent Missouri petitions for a writ of mandamus, challenging the validity of the sentence imposed by the district court upon revoking his supervised release. He sought an order from this court correcting the judgment imposed by the district court. Our review of the district court’s docket reveals that on February 22, 2011, the district court entered an amended judgment reducing Missouri’s sentence. Because the district court has corrected the error Missouri seeks to challenge in this mandamus petition, the petition is moot. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.